PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,824,423
Issue Date: 21 Nov 2017
Application No. 15/652,333
Filing or 371(c) Date: 18 Jul 2017
Attorney Docket No. 1057001-153.2 


:
:	DECISION ON PETITION
:
:
:
:
:





This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on November 4, 2021 to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is DISMISSED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

inter alia, the petition fee, the required statement of unintentional delay, and both a certificate of correction and the required fee, and was dismissed via the mailing of a decision on May 4, 2021.

To date, requirement (2) of 37 C.F.R. § 1.78(c) has been satisfied.  Requirements (1) and (3) of 37 C.F.R. § 1.78(c) remain unsatisfied.

Regarding requirement (1) of 37 C.F.R. § 1.78(c), the reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section has not been included, since Petitioner has claimed direct benefit to application number 61/836,069.  Application number 15/652,333 cannot claim direct benefit to 61/836,069 due to a lack of copendency: the latter expired on June 17, 2014 and the former was not filed until July 18, 2017.  However, it is noted that application number 14/315,217 does claim the benefit of 61/839,069.  The following field on the second page of the ADS received on October 1, 2020 should contain the text “14315217,” and not “15652333:”

[AltContent: ]
    PNG
    media_image2.png
    1068
    747
    media_image2.png
    Greyscale




If the benefit claim is desired, Petitioner should submit a corrected/updated ADS where the material to be added has been underlined.  It is noted that MPEP 601.05(a)(II) sets forth, in pertinent part:

Such a corrected ADS must identify the information that is being changed with underlining for insertions and strike-through or brackets for text removed, except that identification of information being changed is not required for an ADS included with an initial submission under 35 U.S.C. 371. In general, the identification of the information being changed should be made relative to the most recent filing receipt (emphasis added).

All changes should be based off the most recent filing receipt, which was issued on July 26, 2017, and sets forth, in pertinent part:


    PNG
    media_image3.png
    35
    521
    media_image3.png
    Greyscale


See also Comment 53 in Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act, 77 Fed. Reg. 48776, 48807 (August 14, 2012),1 which sets forth, in toto:

Comment 53: One comment questioned whether a supplemental application data sheet that is the first filed application data sheet must be underlined in its entirety or whether only the information that is different from the information that the Office currently has in its records must be underlined.  One comment recommended that § 1.76 be simplified as it is extensive and burdensome. The comment stated that it is not easy to prepare a supplemental application data sheet since the Office does not provide a supplemental application data sheet form.

Response: In response to the comments, the Office is discarding the notion of the “supplemental” application data sheet. The first filed application data sheet would not need to contain any markings unless
information is being updated or corrected. Additionally, an application data sheet included with an initial submission under 35 U.S.C. 371 would not need to contain any markings. An application data sheet that is updating or correcting information must identify the information that is being changed with underlining for insertions, and strike-through or brackets for text removed.

Emphases added.
	
Regarding requirement (3) of 37 C.F.R. § 1.78(c), Petitioner has previously provided the required statement of unintentional delay.  However, the Director may require additional information where there is a question whether the delay was unintentional.
Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). 

In this instance, a petition under 37 C.F.R. § 1.78 was filed more than two years after the date the benefit claim was due.  Therefore, applicant must provide sufficient information of the facts and circumstances surrounding the entire delay to support a conclusion that the entire delay was unintentional. Id. at 12223. 

Petitioner has set forth this patent was originally owned by Clear Ag, Inc. and is now owned by DTN (USPTO assignment records show an assignment from three joint inventors to Iteris, Inc. was submitted for recordation on September 11, 2017; an assignment from Iteris, Inc. to Clear Ag. was submitted for recordation on July 21, 2020; and, an assignment from Clear Ag. to DTN, LLC was submitted for recordation on May 28, 2020) and he has served as Intellectual Property Counsel for each of these three juristic entities during “all relevant periods.”2

Petitioner explains that the currently requested benefit claim was inadvertently omitted from the ADS filed on the initial deposit of application number 15/652,333, and he did not recognize the omission until “the summer of 2020.”3

First, the phrase “summer of 2020” is vague.  Petitioner must reveal the precise date on which the Applicant learned of the error in the priority chain, since this means that the omission could have been discovered as early as June 20, 2020, and the original petition under 37 C.F.R. § 1.78(c) was not filed until more than three months had passed.

Second, a filing receipt was mailed to Petitioner’s law firm on July 26, 2017, which sets forth, in pertinent parts:
 


    PNG
    media_image4.png
    99
    550
    media_image4.png
    Greyscale


As such, it is not clear why the Applicant (ITERIS, INC.), Petitioner, Clear Ag, Inc., and DTN, LLC were not aware that the currently requested benefit claim was neither requested nor accorded in this application until more than three years and two months had passed.  

This must be addressed on renewed petition by the three assignees and Petitioner.  Statements from the three assignees are not required: it would be sufficient for Petitioner to expressly state that he has spoken with each, and confirmed the facts of which he lacks firsthand knowledge.

Third, the decision on the original petition was issued on May 4, 2021 and six months were permitted to pass before this renewed petition was filed.  While Petitioner has explained “it was not immediately clear what action was required,” and that “research” was required in order to determine how to proceed, it is not clear why it took Petitioner half a year to file this renewed petition.  This must be addressed on renewed petition: Petitioner is reminded that it is the entire period of delay that must be shown to have been unintentional.

Petitioner defines the “Chain of Priorty” as involving application numbers 61/839,069, 14/315,217, and 15/652,333.4  In the eighth paragraph of the verified statement received with this renewed petition, Petitioner indicates he filed a petition to accept the delayed claim of priority “in other assets in the portfolio,” and in the ninth paragraph he explains that “it was decided to develop a coordinated response to address each Petition that was dismissed.”

The undersigned has reviewed application numbers 61/839,069 and 14/315,217 and a petition to accept a delayed claim of priority has not been located therein.  On renewed petition, Petitioner must list the application numbers in which similar petitions have been filed, since he has indicated that coordination of the responses caused the delay in filing this renewed petition in 15/652,333.



Another petition fee, certificate of correction, and the associated fee are not required.  

Any renewed petition should indicate in a prominent manner that the attorney handling this matter is Paul Shanoski, and may be submitted by mail,5 hand-delivery,6 or facsimile.7  Registered users of EFS-Web may alternatively submit a response to this decision via EFS-Web.8

If responding by mail, Petitioner is advised not to place the undersigned’s name on the envelope.  Only the information that appears in the footnote should be included – adding anything else to the address will delay the delivery of the response to the deciding official.

Any questions concerning this matter may be directed to Attorney Advisor Paul Shanoski at (571) 272-3225.  


/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions



    
        
            
        
            
        
            
        
            
        
            
    

    
        1 The Federal Register notice is viewable here: https://www.gpo.gov/fdsys/pkg/FR-2012-08-14/pdf/2012-17907.pdf 
        2 Lazaris verified statement received on November 4, 2021, paragraph 1.
        3 Id. at 8.
        4 Id. at 1.
        5 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        6 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        7 (571) 273-8300: please note this is a central facsimile number.  
        8 https://www.uspto.gov/patents/apply